SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

535
KA 09-01449
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DOUGLAS WORTH, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BETH A. RATCHFORD, ROCHESTER, FOR DEFENDANT-APPELLANT.

DOUGLAS WORTH, DEFENDANT-APPELLANT PRO SE.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Supreme Court, Monroe County (Joseph D. Valentino, J.), entered
June 19, 2009. The order denied the motion of defendant to vacate his
sentence pursuant to CPL 440.20.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law, the motion is granted, the sentence
is set aside and the matter is remitted to Supreme Court, Monroe
County, for the filing of a predicate felony statement and
resentencing.

     Same Memorandum as in People v Worth ([appeal No. 1] ___ AD3d ___
[Apr. 29, 2011]).




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court